Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com

Ashly E. Sands (AS 7715)
asands@ipcounselors.com

Brieanne Scully (BS 3711)
bscully@ipcounselors.com

Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520

New York, NY 10165

Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Moose Toys Lid, Moose Toys Pty Ltd,
Moose Creative Pty Ltd

Moose Enterprise Pty Ltd and
Moose Creative Management Pty Ltd

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MOOSE TOYS LTD, MOOSE TOYS PTY LTD, CIVIL ACTION NO.

MOOSE CREATIVE PTY LTD, MOOSE 21-cv-2370 (GBD)

ENTERPRISE PTY LTD and MOOSE CREATIVE

MANAGEMENT PTY LTD,

Plaintiffs @nenee
PRELIMINARY

Vv. INJUNCTION ORDER

BABY&MOMMY  K-INGDOM TOY STORE,
BLOCKS FIGURES-OFFICIAL STORE,
BOYOTECH STORE, CDTOYS STORE, CITY TOY
STORE, DAXIAOBAOBEI STORE, DOMIL E-
COMMERCE SUPPLY CHAIN MANAGEMENT
(SHENZHEN) CO., LTD., DULA BABY STORE,
ESUN DROPSHIPPING STORE, HEYFON
ONLYONE STORE, HOMEANDHOUSE STORE,
HUILE E-COMERCE (SHENZHEN) CO., LTD., I
LIFE STORE, JIANGSU KANGYU ARTS&CRAFTS
CO.,LTD., JINHUA HENGXIN TOY CO., LTD.,
JIURUN TOY STORE, LEMOLLY STORE, LET
THE CHILDREN HAVE A WORLD STORE, LIVE-
LOVING STORE, LOVE LOVE CHILDREN BABY
STORE, L-O-V-E-L-Y STORE, MIEXLUCKTOY
STORE, PINK PIGGY STORE, PROFESSIONAL
PRIZE CLAW STORE, RCTOYS DROPSHIPPING

 

 

 
 

STORE, SHANTOU CHENGHAI SHENMA
SCIENCE AND EDUCATION TOYS CO., LTD.,
SHANTOU JUNFA TRADING CO., LITD.,
SHENZHEN SFUN TOYS CO., LTD.,
SHOP910334161 STORE, SHOP910455180 STORE,
SHOP911255019 STORE, SHUNSHUN
ENVIRONMENTAL TOY STORE, S-I-M-P-L-E
STORE, TOP-T-UMBRELLA STORE and ZIZI TOY
STORE,

Defendants

 

 

 
Plaintiffs or Moose

 

GLOSSARY

 

Definition : i oo.
Moose Toys Ltd, Moose Toys Pty Ltd, Moose Creative
Pty Ltd, Moose Enterprise Pty Ltd and Moose Creative
Management Pty Ltd

 

Defendants

Baby&Mommy K-ingdom Toy Store, Blocks Figures-
Official Store. BOYOTECH Store, CDTOYS Store,
City Toy Store, daxiaobaobei Store, Domil E-
Commerce Supply Chain Management (shenzhen) Co.,
Ltd., DuLa Baby Store, ESUN Dropshipping Store,
heyfon onlyone Store, Homeandhouse Store, Huile E-
Comerce (Shenzhen) Co., Ltd., I Life Store, Jiangsu
Kangyu Arts&crafts Co.,ltd., Jinhua Hengxin Toy Co.,
Ltd., JiuRun toy Store, Lemolly Store, Let the children
have a world Store, Live-loving Store, Love Love
children baby store, L-O-V-E-L-Y Store,
MIXLuckToy Store, pink piggy Store, Professional
Prize Claw Store, RCTOYS Dropshipping Store,
Shantou Chenghai Shenma Science And Education
Toys Co., Ltd., Shantou Junfa Trading Co., Ltd.,
Shenzhen Sfun Toys Co., Ltd., Shop910334161 Store,
Shop910455180 Store, Shop911255019 — Store,
ShunShun Environmental Toy Store, S-I-M-P-L-E
Store, TOP-T-Umbrella Store and Zizi toy Store

 

Alibaba

Alibaba.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

AliExpress

AlExpress.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiffs

 

New York Address

244 Madison Ave, Suite 411, New York, New York
10016

 

Complaint

Plaintiffs’ Complaint filed on March __, 2021

 

Application

 

 

Plaintiffs’ Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order

 

i

 

 

 

 
 

authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on March
, 2021

 

Groves Dec.

Declaration of Michelle Groves in Support of Plaintiffs’
Application

 

Drangel Dec.

Declaration of Jason M. Drangel in Support of
Plaintiffs’ Application

 

Moose Product(s)
Moose Brand(s)

Innovative children’s lifestyle products

 

Well-known brands, including Shopkins, Pikmi Pops,
The Trash Pack, Glitzi Globes, Little Live Pets, The
Ugglys, Chocolate Bar Maker, Beados and The Zelfs,
among others

 

Scruff-a-Luvs Products

A line of unloved and abandoned mystery pets that are
waiting to be rescued and arrive as a sad ball of matted
fur, but once bathed and dried, can then be styled with
accessories and adopted using their own adoption
certificate

 

Scruff-a-Luvs Mark

U.S. Trademark Registration No. 5,562,661
“SCRUFF-A-LUVS” for goods in Class 28

for

 

Counterfeit Products

Products bearing or used in connection with the Scruff-
a-Luvs Mark, and/or products in packaging and/or
containing labels bearing the Scruff-a-Luvs Mark,
and/or bearing or used in connection with marks that
are confusingly similar to the Scruff-a-Luvs Mark
and/or products that are identical or confusingly similar
to the Scruff-a-Luvs Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Alibaba and/or
AliExpress, as well as any and all as yet undiscovered
accounts with additional online marketplace platforms
held by or associated with Defendants, their respective
officers, employees, agents, servants and all persons in
active concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad) _

 

Defendants’ Financial
Accounts

 

 

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User |

 

ii

 

 

 

 
 

|

Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer’’), the Alibaba
Group d/b/a Alibaba.com payment services (e.g.,
Alipay.com Co., Ltd., Ant Financial Services Group),
PingPong Global Solutions, Inc. (“PingPong”) and
other companies or agencies that engage in the
processing or transfer of money and/or real or personal
property of Defendants

 

Third Party Service
Providers

 

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly by Alibaba and/or AliExpress, as well as any
and all as yet undiscovered online marketplace
platforms and/or entities through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
market, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise

 

iii

 

 

 

 
WHERAS, Plaintiffs having moved ex parte on March 18, 2021 against Defendants for the
following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and
Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary
injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery;

WHEREAS, the Court entered an Order granting Plaintiffs’ Application on March 18, 2021
(“TRO”) which ordered Defendants to appear on April 1, 2021 at 10:30 a.m. to show cause why a
preliminary injunction should not issue (“Show Cause Hearing”);

WHEREAS, on March 24, 2021, Plaintiffs filed a letter request to modify and extend the
TRO;

WHEREAS, on the same day, March 24, 2021, the Court entered an Order, inter alia
extending the TRO to April 15, 2021 and adjourning the April 1, 2021 Show Cause Hearing to
April 15, 2021 at 9:30 a.m. (“March 24, 2021 Order’’);

WHEREAS, on April 2, 2021, pursuant to the alternative methods of service authorized by
the TRO, Plaintiffs served the Summons, Complaint, TRO, all papers filed in support of the
Application and the March 24, 2021 Order on each and every Defendant;

WHEREAS, on April 12, 2021, the Court entered an Order adjourning the April 15, 2021
Show Cause Hearing to May 20, 2021 at 11:30 a.m. (“April 12, 2021 Order’);

WHEREAS, on April 13, 2021, pursuant to the alternative methods of service authorized
by the TRO, Plaintiffs served the April 12, 2021 Order on each and every Defendant;

WHEREAS, on May 13, 2021, the Court advised Plaintiffs that the May 20, 2021 Show
Cause Hearing is indefinitely adjourned and the Court would consider Plaintiffs’ application for a

preliminary injunction order on their papers.

 

 

 

 
1.

ORDER

The injunctive relief previously granted in the TRO shall remain in place through the

pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

the following acts or omissions pending the final hearing and determination of this

action or until further order of the Court:

1,

ii.

il.

iv.

 

manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products or any other products bearing the Scruff-a-Luvs Mark
and/or marks that are confusingly similar to, identical to and constitute a
counterfeiting and/or infringement of the Scruff-a-Luvs Mark;

directly or indirectly infringing in any manner Plaintiffs’ Scruff-a-Luvs Mark;
using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’
Scruff-a-Luvs Mark to identify any goods or services not authorized by
Plaintiffs;

using Plaintiffs’ Scruff-a-Luvs Mark or any other marks that are confusingly
similar to the Scruff-a-Luvs Mark on or in connection with Defendants’
manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products;

using any false designation of origin or false description, or engaging in any

action which is likely to cause confusion, cause mistake and/or to deceive

 

 
vi.

Vil.

Viil.

 

members of the trade and/or the public as to the affiliation, connection or
association of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by
Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval of
any product manufactured, imported, exported, advertised, marketed,
promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiffs;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any
computer files, data, business records, documents or any other records or
evidence relating to their User Accounts, Merchant Storefronts or Defendants’
Assets and the manufacture, importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products;

effecting assignments or transfers, forming new entities or associations, or
creating and/or utilizing any other platform, User Account, Merchant Storefront
or any other means of importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Order; and

knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(1) through

1(a)(vii) above and 1(b)(i) through 1(b)(11) and 1(c)(i) below.

la

 

 
b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby
restrained and enjoined from engaging in any of the following acts or omissions
pending the final hearing and determination of this action or until further order of the
Court:

i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying Defendants’ Assets from or to Defendants’ Financial Accounts until
further ordered by this Court;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs |(a)(i) through
1(a)(vii) and 1(b)(1) through 1(b)(11) above,

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from
engaging in any of the following acts or omissions pending the final hearing and
determination of this action or until further order of the Court:

i. providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without limitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

 

 
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and
ii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
1(a)(vii), 1(b)(@) through 1(b)(ii) and 1(c)@) through 1(c)(ii) above.
2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in
place through the pendency of this litigation, including that:

a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial
Institutions who are served with this Order shall locate and attach Defendants’
Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs’
counsel and provide Plaintiffs’ counsel with a summary report containing account
details for any and all such accounts, which shall include, at a minimum, identifying
information for Defendants and Defendants’ User Accounts, contact information for
Defendants (including mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO
shall remain in place through the pendency of this litigation, including that:

a) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules
of Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

and Eastern Districts of New York and Defendants who are served with this Order shall

 

 
b)

1.

1,

lil.

IV.

provide written responses under oath to such interrogatories within fourteen (14) days
of service to Plaintiffs’ counsel.
Plaintiffs may serve requests for the production of documents pursuant to Rules 26 and
34 of the Federal Rules of Civil Procedure and Defendants who are served with this
Order, their respective officers, employees, agents, servants and attorneys and all
persons in active concert or participation with any of them who receive actual notice of
this Order shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiffs’ counsel.
Within fourteen (14) days after receiving notice of this Order, all Financial Institutions
who receive service of this Order shall provide Plaintiffs’ counsel with all documents
and records in their possession, custody or control (whether located in the U.S. or
abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and
Merchant Storefronts, including, but not limited to, documents and records relating to:
account numbers;
current account balances;
any and all identifying information for Defendants and Defendants’ User Accounts,
including names, addresses and contact information;
any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;
any and all deposits and withdrawal during the previous year from each and every

of Defendants’ Financial Accounts and any and all supporting documentation,

 

 
V1.

vil.

viil.

ix.

including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts
during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

any and all User Accounts and account details, including, without limitation,
identifying information and account numbers for any and all User Accounts that
Defendants have ever had and/or currently maintain;

the identities, location and contact information, including any and all e-mail
addresses, of Defendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts, a full
accounting of Defendants’ sales history and listing history under such accounts,
and Defendants’ Financial Accounts associated with Defendants’ User Accounts;
and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Scruff-a-Luvs Mark and/or marks that
are confusingly similar to, identical to and constitute a counterfeiting and/or

infringement of the Scruff-a-Luvs Mark.

 

 
d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

shall provide to Plaintiffs’ counsel all documents and records in its possession, custody or

control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

ll.

lil.

any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers:

the identities, location and contact information, including any and all e-mail
addresses of Defendants;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

Products, or any other products bearing the Scruff-a-Luvs Mark and/or marks that

 

 
4.

b)

5.

are confusingly similar to, identical to and constitute an infringement of the Scruff-
a-Luvs Mark.
As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made
on, and shall be deemed effective as to Defendants if it is completed by one of the following
means:
delivery of: (i) a PDF copy of this Order, or (11) a link to a secure website (including
NutStore, a large mail link created through Rmail.com and via website publication
through a_ specific page dedicated to this Lawsuit accessible through
ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy
of this Order to Defendants’ e-mail addresses as identified by Alibaba and/or
AliExpress pursuant to Paragraph V(C) of the TRO; or
delivery of a message to Defendants through the system for communications
established by the Third Party Service Providers on their respective platforms,
notifying Defendants that an action has been filed against them in this Court and
providing a link to a secure website (such as NutStore or a large mail link created
through Rmail.com) where each Defendant will be able to download a PDF copy of
this Order.
As sufficient cause has been shown, that such alternative service by electronic means
ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party
Service Providers and Financial Institutions through the pendency of this action.
As sufficient cause has been shown, service of this Order shall be made on and deemed
effective as to the Third Party Service Providers and Financial Institutions if it is completed

by the following means:

 

 
a) delivery of: (1) a PDF copy of this Order, or (ii) a link to a secure website where
PayPal Inc. will be able to download a PDF copy of this Order via electronic mail
to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

c) delivery of: (1) a PDF copy of this Order, or (ii) a link to a secure website where
AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy
of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance
Department — IP, at di.zd@alipay.com;

d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Alibaba will be able to download a PDF copy of this Order via electronic mail to
Chloe He, Alibaba Group at chloe.he@alibaba-inc.com;

e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail
to Payoneer Inc.’s Customer Service Management at
customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer
Inc., at Edward. Tulin@skadden.com; and

f) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PingPong Global Solutions Inc. will be able to download a PDF copy of this Order
via electronic mail to PingPong Global Solutions Inc.’s Legal Department
legal@pingpongx.com.

Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Order and any act by them or anyone of them in violation of this Order may

be considered and prosecuted as in contempt of this Court.

 
8. The $5,000.00 bond posted by Plaintiffs shall remain with the Court until a final disposition
of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order
of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by the Court.

SO ORDERED. | .
/ x br om ry , U
SIGNED this 2 day of / Wf, 2021, at 7% m

New York, New York 7

sei, 6 Dora

MAY 18 2071 Tee eee icr JUDGE

  

11

 
